        2:18-cv-02778-RMG        Date Filed 06/26/20     Entry Number 41       Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


Gabrielle D. Cox,                         )                 Civil Action No. 2:18-2778-RMG
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )
                                          )                 ORDER AND OPINION
Gildan Charleston Inc.,                   )
                                          )
              Defendant.                  )
__________________________________________)


         Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 38) recommending the Court grant Defendant’s motion for summary judgment (Dkt.

No. 29). For the reasons set forth below, the Court adopts the R & R as the order of the Court

and grants Defendant’s motion.

   I.       Background

         Plaintiff Gabrielle D. Cox filed this civil action against her former employer, Defendant

Gildan Charleston Inc., alleging a violation of her rights under the Family and Medical Leave

Act (“FMLA”), 29 U.S.C. §§ 2601 et seq. On December 18, 2019, Defendant filed a motion for

summary judgment. (Dkt. No. 29). On May 19, 2020, the Magistrate Judge issued an R & R

recommending that the Court grant Defendant's motion. (Dkt. No. 38). Plaintiff then filed timely

objections to the R & R (Dkt. No. 39) to which Defendant filed a reply (Dkt. No. 40).

   II.      Legal Standard

         a. Report and Recommendation

         The Magistrate Judge makes only a recommendation to this Court that has no

presumptive weight. The responsibility to make a final determination remains with the Court.

See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify,
        2:18-cv-02778-RMG        Date Filed 06/26/20       Entry Number 41        Page 2 of 5




in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636 (b)(1). This Court must make a de novo determination of those portions of the R & R

Plaintiff specifically objects to. Fed. R. Civ. P. 72 (b)(2). Where Plaintiff fails to file any

specific objections, “a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005). (internal quotation omitted). “Moreover, in the absence of specific objections to the R &

R, the Court need not give any explanation for adopting the recommendation.” Wilson v. S.C.

Dept of Corr., No. 9:14-cv-4365-RMG, 2015 WL 1124701, at *1 (D.S.C. Mar. 12, 2015).

Plaintiff filed objections and the R & R is reviewed de novo.

         b. Motion for Summary Judgment

         To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine dispute of material fact and the movant is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). The Court interprets all inferences and ambiguities against the movant and

in favor of the non-moving party. U.S. v. Diebold, Inc., 369 U.S. 654, 655 (1962). Where the

moving party has met its burden, the non-moving party must come forth with “specific facts

showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986) (citing Rule 56(e)); Lilly v. Crum, No. 2:19-CV-00189, 2020

WL 1879469, at *4 (S.D.W. Va. Apr. 15, 2020) (noting that the “mere existence of a scintilla of

evidence in support of the plaintiff's position will be insufficient” to create a genuine dispute)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

   I.       Discussion




                                                  2
      2:18-cv-02778-RMG          Date Filed 06/26/20      Entry Number 41        Page 3 of 5




         After review of the record, the R & R, and Plaintiff’s objections, the Court finds the

Magistrate Judge accurately set forth the facts and legal principles in this case and therefore

adopts the R & R in whole as the order of the Court. The Court addresses Plaintiff’s objections

below.

         First, Plaintiff objects the Magistrate Judge erroneously “engaged in weighing the

evidence” to find that Defendant’s motion be granted. (Dkt. No. 39 at 3). Plaintiff takes issue

with one sentence in the R & R: “Plaintiff fails to provide any substantive evidence reflecting

Defendant’s purported ‘practice’ of firing employees for taking FMLA leave.” (Dkt. No. 38 at

6).   Plaintiff argues the word “substantive” demonstrates the Magistrate Judge applied the

incorrect standard in reviewing Defendant’s motion. (Dkt. No. 39 at 3) (objecting that

“[w]eighing evidence and drawing conclusions based on the facts of this case is plainly a job for

a jury and thus, negates the foundation of her recommendation of dismissal”).

         The Court overrules Plaintiff’s objection. Plaintiff misrepresents the Magistrate Judge’s

analysis.   The word “substantive” indicates that Plaintiff offered only her own testimony,

unsubstantiated by other admissible evidence, to support her contention that Defendant has a

“pattern of retaliating against individuals who take FMLA leave” and that Defendant’s proffered

reasons for dismissing Plaintiff—various violations of company policy—were pretextual.

         In the R & R, the Magistrate Judge, assuming without finding that Plaintiff established a

prima facie FMLA claim under the McDonnell Douglas paradigm,1 noted that “Once the

plaintiff establishes the elements of a prima facie case, the burden shifts to the defendant to

proffer evidence of a legitimate, non-retaliatory reason for the adverse employment action. The

1
 See Yashenko v. Harrah’s NC Casino Co., LLC, 446 F.3d 541, 550–51 (4th Cir. 2006). Under
the McDonnell Douglas framework, to establish a prima facie FMLA case a plaintiff must show
that: (1) she engaged in protected activity; (2) that the employer took adverse action against her;
and (3) that the adverse action was causally connected to the plaintiff's protected activity. Id.
                                                   3
      2:18-cv-02778-RMG         Date Filed 06/26/20      Entry Number 41        Page 4 of 5




burden then shifts back to the plaintiff to rebut the defendant’s evidence by demonstrating that

the proffered reason was mere pretext for retaliation.” (Dkt. No. 38 at 4-5) (citing Yashenko v.

Harrah’s NC Casino Co., LLC, 446 F.3d 541, 550–51 (4th Cir. 2006)). The Magistrate Judge

correctly continued that the “plaintiff always bears the ‘ultimate burden’ of persuading the trier

of fact that she was the victim of intentional discrimination or retaliation.” (Id. at 5) (citing

Bradford v. Molina Healthcare of S.C., LLC, No. 2:18-cv-00649-RMG-MGB, 2019 WL

7882148, at *7 (D.S.C. Dec. 17, 2019), adopted, 2020 WL 373194 (D.S.C. Jan. 23, 2020)); see

also Yashenko, 446 F.3d at 551 (“If [plaintiff] ‘puts forth sufficient evidence to establish a prima

facie case of retaliation’ and [defendant] ‘offers a non-discriminatory explanation’ for his

termination, [plaintiff] ‘bears the burden of establishing that the employer’s proffered

explanation is pretext for FMLA retaliation.”’). The Magistrate Judge then accurately found that

Defendant had put forth legitimate, non-retaliatory reasons for Plaintiff’s dismissal—namely that

Plaintiff received numerous corrective actions regarding violations of company policy which

ultimately culminated in her termination. (Dkt. No. 29 at 5-6). The burden then shifted to

Plaintiff to “rebut the defendant’s evidence by demonstrating that the proffered reason was mere

pretext for retaliation.” The Magistrate Judge correctly found, however, that Plaintiff could not

meet this burden.

       Specifically, the Magistrate Judge noted that Plaintiff’s contention that it was

Defendant’s “practice [to] fire[] individuals after their return from FMLA leave,” (Dkt. No. 30

at 4), was based solely on Plaintiff’s deposition testimony and unsupported by any other

admissible evidence in the record. The Magistrate Judge correctly concluded that, at the

summary judgment stage, such unsubstantiated allegations cannot establish a genuine question

of material fact. Hughey v. Greenville Health Sys., No. 6:07-297, 2009 WL 2170650, at *11

                                                 4
      2:18-cv-02778-RMG          Date Filed 06/26/20      Entry Number 41       Page 5 of 5




(D.S.C. July 20, 2009) (explaining that such conclusory arguments are not “legally

cognizable,” particularly where the plaintiff had “substantial opportunity to build her evidence

in [the] case but [] elected not to do so”); Bouchat v. Baltimore Ravens Football Club, 346 F.3d

514, 519 (4th Cir. 2003) (noting that “once [a] motion for summary judgment is properly made

and supported, opposing party bears [the] burden of showing, by means of affidavit or other

verified evidence, that [a] genuine dispute of material fact exists”). Plaintiff’s objection is thus

overruled.

         As to Plaintiff’s second objection, the Court declines to address it. Plaintiff rehashes

arguments already put forth and rejected by the Magistrate Judge in the R & R, which the Court

adopts in full. Plaintiff’s second objection is thus overruled.

   II.       Conclusion

         For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 38) as the order of the Court and GRANTS Defendant’s motion for summary judgment

(Dkt. No. 29).

         AND IT IS SO ORDERED.

                                                              s/ Richard Mark Gergel
                                                              United States District Court Judge


June 26, 2020
Charleston, South Carolina




                                                  5
